COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Marcelle Guimaraes v. Christopher Scott Brann

Appellate case number:       01-16-00093-CV

Trial court case number:     2012-53837

Trial court:                 308th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to file findings
of fact and conclusions of law. On October 14, 2016, the trial court clerk filed a
supplemental clerk’s record, which contains the trial court’s findings of fact and
conclusions of law. Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: October 20, 2016